
	
		III
		112th CONGRESS
		2d Session
		S. RES. 457
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of Congress that the
		  Republic of Argentina’s membership in the G20 should be conditioned on its
		  adherence to international norms of economic relations and commitment to the
		  rule of law.
	
	
		Whereas Argentina has enjoyed the privilege of membership
			 in the Group of Twenty Finance Ministers and Central Bank Governors
			 (G20);
		Whereas, at the Summit of the Group of Twenty in 2008, G20
			 leaders declared that our work will be guided by a shared belief that
			 market principles, open trade and investment regimes, and effectively regulated
			 financial markets foster the dynamism, innovation, entrepreneurship that are
			 essential for economic growth, employment and poverty reduction;
		Whereas, at the Pittsburgh Summit of 2009, G20 nations
			 designated the G20 to be the premier forum for our international
			 economic cooperation;
		Whereas, at the Cannes Summit of 2011, G20 leaders
			 reaffirmed their commitment to work together and stressed among
			 other principles the need to conduct International Monetary Fund surveillance
			 of national economies, avoid protectionism and the need to reinforce the
			 multilateral trading system, strengthen anti-money laundering measures, and
			 combat financing of terrorism;
		Whereas the Republic of Argentina has consistently
			 violated the spirit and letter of these and other G20 declarations through its
			 policy of expropriating the property of foreign investors, evading the
			 judgments of United States courts, ignoring decisions of international arbitral
			 forums, refusing to comply with International Monetary Fund membership
			 requirements, and failing to implement anti-money laundering and terrorist
			 financing measures;
		Whereas the President Cristina Fernandez de Kirchner has
			 flouted international norms and agreements by proposing legislation to
			 nationalize Argentina's largest oil and gas producer, YPF SA, effectively
			 expropriating the assets of foreign investors;
		Whereas President Fernandez won congressional backing to
			 seize YPF SA (YPFD) from Spain’s Repsol YPF SA (YPF), with the Argentina Senate
			 approving the legislation on April 26, 2012, and the lower house of the
			 Argentina Congress voting 207 to 32 on May 3, 2012, to back her bill empowering
			 the Government of Argentina to take 51 percent of YPF;
		Whereas Argentina has persistently ignored claims brought
			 by United States and other countries before the International Center for
			 Settlement of Investment Disputes (ICSID), administered by the World Bank,
			 despite receiving billions of dollars in loans from the World Bank;
		Whereas Argentina remains one of only four countries, and
			 the only G20 member, that refuse to submit to an International Monetary Fund
			 review in violation of Article IV of the IMF Charter; and
		Whereas the Financial Action Task Force has warned of
			 Argentina’s failure to comply with fully 47 out of 49 recommendations to
			 address the vulnerability of institutions to terrorist financing and money
			 laundering, giving Argentina the worst evaluation of any G20 nation: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)finds that the
			 Republic of Argentina has failed to meet the responsibilities inherent to
			 membership in the G20;
			(2)calls upon the
			 President and the Secretary of the Treasury to work with the governments of the
			 G20 to suspend the participation of the Republic of Argentina in the G20 until
			 the Government of Argentina has fully demonstrated its intent to adhere to
			 international norms of economic relations and to commit to the rule of law;
			 and
			(3)calls upon the
			 President and the Secretary of the Treasury to work with the governments of the
			 G20 members to condition any reinstatement of Argentina’s membership in the G20
			 on its demonstrated compliance with its international commitments and
			 obligations.
			
